Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s claims 1, 16 and 19 recite, “wherein the source electrode driving circuit comprises at least one first source electrode chip on film and at least one second source electrode chip on film, the first source electrode chip on film is bound to a first surface of the print circuit board close to the first display panel, and the second source electrode chip on film is formed on a second surface of the print circuit board close to the second display panel” in a stacked display structure.
Examiner conducted search to find these limitations but could not find the prior arts that would teach them alone or in combination. Followings are the most relevant prior arts from the search.
Hirata et al (PGPUB 2009/0051707 A1) – Hirata teaches a display controller with LC drivers and signal distributor but does not specifically teach that the display controller necessarily teaches printed circuit board with two chip on film circuits on two sides in a stacked display structure.
Nose et al (PGPUB 2009/0225107 A1) – Nose teaches a stacked display panels and drivers for the panels, but does not specifically teach that the display controller necessarily teaches printed circuit board with two chip on film circuits on two sides in a stacked display structure.
Hyun et al (PGPUB 2019/0361659 A1) – Hyun teaches a stacked display panels and drivers for the display panels, but does not specifically teach that the display controller necessarily teaches printed circuit board with two chip on film circuits on two sides in a stacked display structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691